DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-10, 13, 19-21, 24-27, 29, 32, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 11-12, 30-31, 34, and 36-38 of U.S. Patent No. US 10,785,771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 1 of the application.  Although the patented claim requires extra functions not required by claim 1 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 2 of the application, claim 2 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 2 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 5 of the application, claim 5 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 6 of the application, claim 7 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 6 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 7 of the application, claim 8 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 7 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 8 of the application, claim 9 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 8 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 9 of the application, claims 11 and 12 of the patent are directed towards embodiments of a wireless device having all the components and performing all the same functions as the wireless device of claim 9 of the application.  It is believed that a single embodiment including the limitations of claims 11 and 12 of the patent would have been obvious in view of the patented claims.
Regarding claim 10 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 13 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 19 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 20 of the application, claim 30 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 20 of the application.  Although the patented claim requires extra functions not required by claim 20 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 21 of the application, claim 31 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 24 of the application, claim 34 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 24 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
	Regarding claim 25 of the application, claim 36 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 25 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 26 of the application, claim 37 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 26 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 27 of the application, claim 38 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 27 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 29 of the application, claim 30 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 29 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 32 of the application, claim 30 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 32 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 38 of the application, claim 30 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 38 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.

Claims 1-2, 5-8, 10, 13, 19-21, 24-27, 29, 32, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 21-22, 25, and 27-29 of U.S. Patent No. US 10,231,236 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 1 of the application.  Although the patented claim requires extra functions not required by claim 1 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 2 of the application, claim 2 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 2 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 5 of the application, claim 5 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 6 of the application, claim 7 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 6 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 7 of the application, claim 8 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 7 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 8 of the application, claim 9 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 8 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 10 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 13 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 19 of the application, claim 1 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 20 of the application, claim 21 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 20 of the application.  Although the patented claim requires extra functions not required by claim 20 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 21 of the application, claim 22 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 24 of the application, claim 25 of the patent is directed towards a system comprising base station having all the components and performing all the same functions as the node of claim 24 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
	Regarding claim 25 of the application, claim 27 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 25 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 26 of the application, claim 28 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 26 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 27 of the application, claim 29 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 27 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 29 of the application, claim 21 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 29 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 32 of the application, claim 21 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 32 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 38 of the application, claim 21 of the patent is directed towards a system comprising a base station having all the components and performing all the same functions as the node of claim 38 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.

Claims 1-2, 8, 10, 13, 19-21, 27, 29, 32, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 6 of U.S. Patent No. US 9,565,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the wireless device of claim 1 of the application.  The claimed components of the wireless device are merely standard elements (processors and memory) and would have been obvious in view of the patented method.  Further, although the patented claim requires extra functions not required by claim 1 of the application, the functions of this claim are merely a broader version of the functions of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 2 of the application, claim 6 of the patent is directed towards a method performing all the same functions as the wireless device of claim 2 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 8 of the application, claim 4 of the patent is directed towards a method performing all the same functions as the wireless device of claim 8 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 10 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the wireless device of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 13 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the wireless device of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 19 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the wireless device of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 20 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the node of claim 20 of the application.  The claimed components of the wireless device are merely standard elements (processors and memory) and would have been obvious in view of the patented method.  Further, although the patented claim requires extra functions not required by claim 20 of the application, the functions of this claim are merely a broader version of the functions of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 21 of the application, claim 6 of the patent is directed towards a method performing all the same functions as the node of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 27 of the application, claim 4 of the patent is directed towards a method performing all the same functions as the node of claim 27 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 29 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the node of claim 29 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 32 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the node of claim 32 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 38 of the application, claim 3 of the patent is directed towards a method performing all the same functions as the node of claim 38 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.

Claims 1-2, 8, 10, 13, 19-21, 27, 29, 32, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4, 6, 12-13, and 15 of U.S. Patent No. US 9,526,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 12 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 1 of the application.  Although the patented claim requires extra functions not required by claim 1 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 2 of the application, claim 15 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 2 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 8 of the application, claim 13 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 8 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 10 of the application, claim 12 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 13 of the application, claim 12 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 19 of the application, claim 12 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 20 of the application, claim 3 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 20 of the application.  Although the patented claim requires extra functions not required by claim 20 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 21 of the application, claim 6 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 27 of the application, claim 4 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 27 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 29 of the application, claim 3 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 29 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 32 of the application, claim 3 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 32 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 38 of the application, claim 3 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 38 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.

Claims 1-2, 5-8, 10, 13, 19-21, 24-27, 29, 32, and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 11-12, 15, and 17-19 of U.S. Patent No. US 8,971,275 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the application, claim 11 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 1 of the application.  Although the patented claim requires extra functions not required by claim 1 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 2 of the application, claim 12 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 2 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
	Regarding claim 5 of the application, claim 15 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 6 of the application, claim 17 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 6 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 7 of the application, claim 18 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 7 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 8 of the application, claim 19 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 8 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 10 of the application, claim 11 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 13 of the application, claim 11 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 19 of the application, claim 11 of the patent is directed towards a wireless device having all the components and performing all the same functions as the wireless device of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 20 of the application, claim 1 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 20 of the application.  Although the patented claim requires extra functions not required by claim 20 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
	Regarding claim 21 of the application, claim 2 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 21 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 24 of the application, claim 5 of the patent is directed towards base station having all the components and performing all the same functions as the node of claim 24 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
	Regarding claim 25 of the application, claim 7 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 25 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 26 of the application, claim 8 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 26 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 27 of the application, claim 9 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 27 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 29 of the application, claim 1 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 29 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 32 of the application, claim 1 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 32 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.
Regarding claim 38 of the application, claim 1 of the patent is directed towards a base station having all the components and performing all the same functions as the node of claim 38 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 20 of the application.

Allowable Subject Matter

Claims 3-4, 11-12, 14-18, 22-23, 28, 30-31, and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461